DETAILED ACTION

This communication is in response to Application No.16/753,403 filed on 4/3/2020.  The amendment presented on 9/9/2021, which amends claims 1, 2, 4, 6-8, 10, 12, and 15, adds new claim 18, and provides change to the specification, is hereby acknowledged. Claims 1-18 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the Title "SERVER APPARATUS, ODOR SENSOR 
DATA ANALYSIS METHOD, AND COMPUTER READABLE RECORDING MEDIUM 
FOR UNFIXED ODOR ANALYSIS TARGETS” has been considered and is acceptable.

Drawings
The replacement drawings in the amendment presented on 9/9/2021 are accepted. Changes in the drawings and specification are noted. All prior objections to the drawings are hereby withdrawn.

Allowable Subject Matter
Claims 1-17 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carl Pellegrini on 9/27/2021.

Please amend claims 1, 6, 7, 12, and 18.

1.	(Currently Amended): A server apparatus configured to be communicably connected to a terminal apparatus for collecting sensor data from a Membrane-type Surface Stress (MSS) 
a processor; and
memory storing executable instructions that, when executed by the processor, causes the processor to perform as:
an analyzer holding unit configured to hold a plurality of analysis models created by machine learning for analyzing specific odor analysis targets, based on the sensor data;
an analyzer management unit configured to select an analysis model capable of analyzing a designated odor analysis target, from among the plurality 
an analysis execution unit configured to, upon the preprocessed sensor data being transmitted thereto from the terminal apparatus, execute analysis processing of the designated odor analysis target, by applying the selected analysis model to the preprocessed sensor data transmitted thereto; and
an analysis result transmission unit configured to transmit information indicating a result of the analysis processing to the terminal apparatus. 


6.	(Currently Amended): An odor sensor data analysis method that uses a terminal apparatus for collecting sensor data from a Membrane-type Surface Stress (MSS)
with the terminal apparatus, collecting the sensor data;
with the server apparatus, selecting an analysis model capable of analyzing a designated odor analysis target, from among a plurality of analysis models created by machine learning for analyzing specific odor analysis targets by analyzing the sensor data, and determining preprocessing to be performed on the sensor data, according to the selected analysis model;

with the terminal apparatus, transmitting the preprocessed sensor data to the server apparatus;
with the server apparatus, executing analysis processing of the designated odor analysis target, by applying the selected analysis model to the preprocessed sensor data transmitted thereto from the terminal apparatus;
with the server apparatus, transmitting information indicating a result of the analysis processing to the terminal apparatus; and 	
with the terminal apparatus, holding the information indicating the result of the analysis processing. 

7.	(Currently Amended): A non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer configured to be communicably connected to a terminal apparatus for collecting sensor data from a Membrane-type Surface Stress (MSS)
holding a plurality of analysis models created by machine learning for analyzing specific odor analysis targets, based on the sensor data;
selecting an analysis model capable of analyzing a designated odor analysis target, from among the plurality of analysis models, determining preprocessing to be performed on the sensor data, according to the selected 
upon the preprocessed sensor data being transmitted thereto from the terminal apparatus, executing analysis processing of the designated odor analysis target, by applying the selected analysis model to the preprocessed sensor data transmitted thereto; and
transmitting information indicating a result of the analysis processing to the terminal apparatus. 

12.	(Currently Amended): A non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer for collecting sensor data from a Membrane-type Surface Stress (MSS)created by machine learning for analyzing specific odor analysis targets based on the sensor data to carry out:
	collecting the sensor data; 		
in a case where, in the server apparatus, an analysis model capable of analyzing a designated odor analysis target is selected, from among the plurality of analysis models, and preprocessing to be performed on the sensor data is determined, according to the selected analysis model, executing the determined preprocessing on the collected sensor data;

	in a case where, in the server apparatus, analysis processing of the designated analysis target is executed, by the selected analysis model being applied to the preprocessed sensor data transmitted thereto, holding information indicating a result of the analysis processing. 

18.  	(Canceled). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
September 28, 2021